Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
	This is in response to the Amendment filed 17 February 2021.

(Previous) DETAILED ACTION

DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 9, 12 and 17 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) has been withdrawn in view of Applicants’ Amendment. 
5.	The rejection of claims 1, 4, and 8 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (5,221,586) and further in view of Tamhankar (US 20140311917) has been withdrawn in view of Applicants’ Amendment. 
6.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) as applied to claims 1 and above, and further in view of Nakazawa et al.  (US 5,198,311) has been withdrawn in view of Applicants’ Amendment.
7.	The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) as applied to claim 1 above, and further in view of Sidhar et al. (US 7,482,078) has been withdrawn in view of Applicants’ Amendment.
withdrawn in view of Applicants’ Amendment.
9.	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) as applied to claim 1 above, and further in view of Kim et al. (US 20140352309) has been withdrawn in view of Applicants’ Amendment.
10.	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar as applied to claim 1 above, and further in view of Dekker et al. (US 2001/0036566) has been withdrawn in view of Applicants’ Amendment.
11.	The rejection of claims 10 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as applied to claim 9 and above, and further in view of Nakazawa et al.  (US 5,198,311) has been withdrawn in view of Applicants’ Amendment.
12.	The rejection of claims 11 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as withdrawn in view of Applicants’ Amendment.
13.	The rejection of claims 13 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as applied to claim 9 above, and further in view of Van Doorn (US 20150134277) has been withdrawn in view of Applicants’ Amendment.
14.	The rejection of claims 14 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as applied to claim 9 above, and further in view of Jahnke (US 20100216039) has been withdrawn in view of Applicants’ Amendment.
15.	The rejection of claims 15 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as applied to claim 9 and above, and further in view of Kim et al. (US 20140352309) has been withdrawn in view of Applicants’ Amendment.
16.	The rejection of claims 16 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) as applied to claim 9 and above, and further in view of Dekker et al (US 20010036566) has been withdrawn in view of Applicants’ Amendment.
17.	The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US20140311917) as applied to claim 1 above, and 

(New) DETAILED ACTION
Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

19.	Claims 9-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farooque et al. (US 9,502,728)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed 
Claim 9: 	Farooque et al. in Figures 1 and 2 disclose fuel cell system (100) comprising:
a first topping fuel cell module (102) comprising a first topping anode portion (106) configured to output a first topping anode exhaust comprising CO2 and hydrogen, and a first topping cathode portion (1064) configured to output a first topping cathode exhaust;
a second topping fuel cell module (112) comprising a second topping anode portion (116) configured to output a second topping anode exhaust comprising CO2 and hydrogen, and a second topping cathode portion (114) configured to output a second topping cathode exhaust: 
at least one bottoming fuel cell module (122) comprising a bottoming anode portion (126) configured to receive the first topping anode exhaust and the second 
a CO2 separation assembly (180) configured to receive the bottoming anode exhaust, to output a hydrogen-rich stream, and to output a CO2-rich stream (col. 8: 50-col. 20: 22). See also entire document. 
Claim 10:	Farooque et al. further disclose:
a condenser (178) configured to receive the bottoming anode exhaust, to separate water contained in the bottoming anode exhaust, to output a water stream, and to output water-depleted bottoming anode exhaust;
wherein the bottoming anode exhaust received by the CO2 separation assembly is the water-depleted bottoming anode exhaust from the condenser.
Claim 11:	Farooque et al. further disclose:
a flue gas input (168) configured to receive flue gas from a flue gas generating system and to output the flue gas to the first topping (102) cathode portion (104) and the bottoming (122) cathode portion (124); and 
a controller (152) configured to control an amount of the flue gas output to the first topping cathode portion and the bottoming cathode portion (col. 4: 13-15).
Claim 12:	Farooque et al. further disclose that the first topping anode portion is configured to receive the hydrogen-rich stream from the CO2 separation assembly (col. 17: 63-67). 
Claim 13:	Farooque et al. further disclose:	

a controller (152) configured to control the bleed valve.
Claim 14:	Farooque et al. further disclose a heat recovery unit (277) configured to:
receive the first topping (102) cathode (104) exhaust, the bottoming (122) cathode (124) exhaust, and an incoming water stream (from 202),
heat the incoming water stream using heat in the first topping cathode exhaust and the bottoming cathode exhaust, and output a first hot water stream.
Claim 16:	Farooque et al. further disclose that a total number of topping fuel cells stacks in the system is greater than a total number of bottoming fuel cell stacks in the system (col. 5: 37-42).
Claim 17:	Farooque et al. disclose a method comprising:
operating a fuel cell system (100) comprising:
a first topping fuel cell module (102) comprising a first topping anode portion (106) configured to output a first topping anode exhaust comprising CO2 and hydrogen, and a first topping cathode portion (1064) configured to output a first topping cathode exhaust;
a second topping fuel cell module (112) comprising a second topping anode portion (116) configured to output a second topping anode exhaust comprising CO2 
at least one bottoming fuel cell module (122) comprising a bottoming anode portion (126) configured to receive the first topping anode exhaust and the second topping anode exhaust  and to output a bottoming anode exhaust, and a bottoming cathode portion configured to output a bottoming cathode exhaust; and 
a CO2 separation assembly (180),
wherein the step of operating the fuel cell system comprises, at the CO2 separation assembly, receiving the bottoming anode exhaust from the at least one bottoming fuel cell module, outputting a hydron-rich stream, and outputting a CO2-rich stream (col. 8: 50-col. 20: 22). See also entire document. 

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

21.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farooque et al. (US 9,502,728) as applied to claim 9 above, and further in view of Kim et al. (US 20140352309).
Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 15:	Farooque et al. do not disclose an Organic Rankine Cycle system configured to receive the first topping cathode exhaust and the bottoming cathode exhaust, and to generate power using heat in the first topping cathode exhaust and the bottoming cathode exhaust.
Kim et al. disclose an Organic Rankine Cycle system (organic rankine cycle device 300; Figure 2) configured to receive a cathode exhaust (heat exchanger 310 of device 300 heat-exchanges cathode exhaust gas from cathode 144 with working fluid; paragraph [0024]), and to generate power using heat in the cathode exhaust (and generates mechanical energy via expansion turbine 320; paragraph [0024]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system 
With the combination, the organic rankine cycle system of Kim et al. would obviously be configured to a first topping cathode exhaust and a bottoming cathode exhaust, and to generate power using heat in the first topping cathode exhaust and the bottoming cathode exhaust
One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell hybrid system that would have linked a fuel cell with an organic ranking cycle and a heat engine, thus improving efficiency of the entire system (paragraph [0001], by efficiently utilizing heat produced form the fuel cell (paragraph [0007]).

22.	Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (5,221,586) and further in view of Tamhankar (US 20140311917), and further in view of Farooque et al. (US 9,502,728).
	{Note that Farooque et al. qualifies as prior art under 102(a)(1) because the provisional applications (62/350,780 and 62/336,094) do not appear to support subject matter set forth in claims 1 and 8}
Claim 1:	WO ‘176 in Figure 1 discloses a fuel cell system (1) comprising: 

at least one bottoming fuel cell module (22) comprising a bottoming anode portion (26) configured to output a bottoming anode exhaust (44), and a bottoming cathode portion (24) configured to output a bottoming cathode exhaust (39); and 
a hydrogen separation unit (27) configured to receive at least a portion of the topping anode exhaust (43), to output a hydrogen-rich stream, and to output a CO2-rich stream. See also entire document.
WO ‘176 does not disclose that the bottoming anode portion (22) is configured to receive the CO2-rich stream from the hydrogen separation unit. 
Morimoto et al. in Figure 1 discloses a fuel cell II including an anode 103 (which the Examiner has construed as a bottoming anode portion) configured to receive a CO2 stream (see col. 1: 65 – col. 2: 14 which discloses the reaction occurring at the anode leading to the discharge of CO2 from the anode as anode gas).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottoming anode portion of WO ‘176 in light of the teaching of Morimoto et al. such that the bottoming anode portion of WO ‘176 is configured to receive the CO2-rich stream from the hydrogen separator.
2-rich stream would be sent to the bottoming anode potion (the anode of Fuel cell II of Morimoto et al.).
	One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell system that would have raised a total fuel utilization factor of the power generation system, thus raised an output at a power transmission end (col. 4: 12-15 and col. 7: 16-38).
The WO ‘176 combination, in particular, WO ‘176 discloses a hydrogen separator (27) of the known type (page 20, lines 8-12) but does not disclose an electrochemical hydrogen separation unit.
Tamhankar, in the FIGURE, discloses an electrochemical hydrogen separation unit (E)(paragraphs [0014]-[0016] and [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of WO ‘176 by substituting the hydrogen separation unit with the electrochemical hydrogen separation unit of Tamhankar.

The WO ‘176 combination does not disclose a second topping fuel cell module comprising a second topping anode portion configured to output a second topping anode exhaust comprising hydrogen, and a second topping cathode portion configured to output a second topping cathode exhaust.
Farooque et al. in Figure 1 disclose a second topping fuel cell module comprising a second topping anode portion configured to output a second topping anode exhaust comprising hydrogen, and a second topping cathode portion configured to output a second topping cathode exhaust.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the second topping fuel cell module of Farooque et al.
With the modification, the electrochemical hydrogen separation unit of the WO ‘176 combination would obviously be configured to receive the first topping anode exhaust and the second tipping anode exhaust, to output a hydrogen-rich stream, and to output a CO2-rich stream.
One having ordinary skill in the art would have been motivated to make the modification to provide a topping fuel cell assembly having a greater number of fuel 
Claim 4:	The WO ‘176 combination, in particular WO ‘176, Figure 1, discloses that the electrochemical hydrogen separation unit (27) is configured to receive an entirety of the first topping anode exhaust (43) from the first topping fuel cell module (21).
Claim 8:	WO ‘176 in Figure 1 discloses a method comprising
operating a fuel cell system (1) that comprising: 
first topping fuel cell module (21) comprising a first topping anode portion (25) configured to output a first topping anode exhaust (43) comprising hydrogen, and a first topping cathode portion (23) configured to output a first topping cathode exhaust (37); 
at least one bottoming fuel cell module (22) comprising a bottoming anode portion (26) configured to output a bottoming anode exhaust (44), and a bottoming cathode portion (24) configured to output a bottoming cathode exhaust (39); and 
a hydrogen separation unit (27) 
wherein the step of operating the fuel cell system comprises:
2-rich stream. See entire document.
WO ‘178 does not disclose that the bottoming anode portion is configured to receive the CO2-rich stream from the hydrogen separation unit. 
Morimoto et al. in Figure 1 discloses a fuel cell II including an anode 103 (which the Examiner has construed as a bottoming anode portion) configured to receive a CO2 stream (see col. 1: 65 – col. 2: 14 which discloses the reaction occurring at the anode leading to the discharge of CO2 from the anode as anode gas).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottoming anode portion of WO ‘176 in light of the teaching of Morimoto et al. such that the bottoming anode portion of WO ‘176 is configured to receive the CO2-rich stream from the hydrogen separator.
	With the modification, the stream rich in H2 exiting from separator 27 is not sent to anodes 26 of stacks 22 of the second block 12, but it is partly sent to the hosting system, through the anode exit line 45, to be used therein, and it is partly recirculated through an anode recirculation line 51 which fits onto the anode inlet line 41, to anodes 25 of stacks 21 of the first block 11 (whereas the anode line 44 is not used) (see WO ‘176, page 23, line 23 through page 24, line 5) while the CO2-rich 
	One having ordinary skill in the art would have been motivated to make the modification to provide a fuel cell system that would have raised a total fuel utilization factor of the power generation system, thus raised an output at a power transmission end (col. 4: 12-15 and col. 7: 16-38).
The WO ‘176 combination, in particular, WO ‘176 discloses a hydrogen separator (27) of the known type (page 20, lines 8-12) disclose an electrochemical hydrogen separation unit.
Tamhankar, in the FIGURE, discloses an electrochemical hydrogen separation unit (E)(paragraphs [0014]-[0016] and [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of WO ‘176 by substituting the hydrogen separation unit with the electrochemical hydrogen separation unit of Tamhankar.
One having ordinary skill in the art would have been motivated to make the modification to provide an electrochemical hydrogen separation device that would have provided a more cost effective, high purity, high pressure hydrogen. 
The WO ‘176 combination does not disclose a second topping fuel cell module comprising a second topping anode portion configured to output a second topping 
Farooque et al. in Figure 1 disclose a second topping fuel cell module comprising a second topping anode portion configured to output a second topping anode exhaust comprising hydrogen, and a second topping cathode portion configured to output a second topping cathode exhaust.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the second topping fuel cell module of Farooque et al.
With the modification, the electrochemical hydrogen separation unit of the WO ‘176 combination would obviously be configured to receive the first topping anode exhaust and the second tipping anode exhaust, to output a hydrogen-rich stream, and to output a CO2-rich stream.
One having ordinary skill in the art would have been motivated to make the modification to provide a topping fuel cell assembly having a greater number of fuel cells than the bottoming fuel cell assembly so that the topping fuel cell assembly would have utilized more fuel than the bottoming fuel assembly and wherein overall fuel utilization by the high fuel cell system would have been 80% or greater (col. 5: 37-42)

2 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) and further in view of Farooque et al. (US 9,502,728)  as applied to claims 1 and above, and further in view of  Nakazawa et al.  (US 5,198,311)
WO ‘176, Morimoto et al., Tamhankar and Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	The WO ‘176 combination does not disclose a water recovery unit configured to receive the first topping anode exhaust, to separate water contained in the topping anode exhaust, to output a water stream, and to output water-depleted bottoming anode exhaust; 
wherein the at least a portion of the topping anode exhaust received by the electrochemical hydrogen separation unit is the water-depleted bottoming anode exhaust from the water recovery unit 
Nakazawa et al. disclose a water recovery unit (condenser (20; figure 1) configured to receive the topping anode exhaust (gases discharged from anode chamber 4 are introduced to condenser 20; col. 4: 35-38), to separate water contained in the topping anode exhaust (moisture of anode gas is separated from anode gas; col 4: 38-40), to output a water stream (H2O separated by condenser 20 and gas-liquid separator 21 is pressurized and transferred to liquid container 23; col. 4: 45-47), and to output water-depleted topping anode exhaust (gases which do not contain moisture are 2 are obviously introduced to electrochemical hydrogen separation unit (of WO ‘176) separator after being introduced to condenser 20 and gas-liquid separator 21; col. 4: 35-41). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the condenser of Nakazawa et al.
Thus, to ensure that the electrochemical hydrogen unit of the WO ‘176 combination would not malfunction, one having ordinary skill in the art would have been motivated to make the modification by passing the topping anode exhaust condenser of Nakazawa et al. before it is received by the electrochemical hydrogen separation unit, since Nakazawa et al. disclose that the moisture would condense in heat exchanger of the separation assembly and cause clogging or closing of the heat exchanger (see Nakazawa et al., col. 4: 66-col. 5: 1).

24.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) and further in view of Farooque et  as applied to claim 1 above, and further in view of Sidhar et al. (US 7,482,078).
	WO ‘176, Morimoto et al., Tamhankar and Farooque are as applied, argued, and disclosed above, and incorporated herein.
Claim 3: 	The WO ‘176 combination does not disclose a controller configured to control an amount of the topping anode exhaust that is diverted to the electrochemical hydrogen separation unit.
Sidhar et al. in Figure 1A discloses a controller (col. 6: 17-24) configured to control an amount of anode exhaust (108) that is diverted to a hydrogen separation unit (113)(col. 4: 30- col. 6: 24). See also entire document. See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the controller of Sidhar et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a controller that would have determined the amount of hydrogen provided to the hydrogen separator, thus improving fuel cell efficiency.
25.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar and further in view of Farooque et al. (US 9,502,728) as applied to claim 1 above, and further in view of  Jahnke et al. (2010/0216039).
WO ‘176, Morimoto et al., Tamhankar and Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 5: 	The WO ‘176 combination does not a heat recovery unit configured to: receive the topping cathode exhaust, the bottoming cathode exhaust, and an incoming water stream, 
heat the incoming water stream using heat in the topping cathode exhaust and the bottoming cathode exhaust, and
 output a hot water stream. 
Jahnke et al. disclose a heat recovery unit (water heater 202; figures 1, 2) configured to: 
receive cathode exhaust (cathode exhaust flows in cathode exhaust flow path 203a to water heater 202 as shown in figure 2; paragraph [0034]) and an incoming water stream (water heater 202 receives water; paragraph [0031]), 
heat the incoming water stream using heat in the cathode exhaust (water heater 202 generates hot water by using heat from cathode exhaust; paragraph [0031]), and 
output a hot water stream (hot water is conveyed to column 204; paragraph [0032]).  See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the heat recover unit of Jahnke et al.
.

26.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US 20140311917) and further in view of Farooque et al. (US 9,502,728) as applied to claim 1 above, and further in view of  Kim et al. (US 20140352309)
WO ‘176, Morimoto et al., Tamhankar and Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 6:	The WO ‘176 combination does not disclose an Organic Rankine Cycle system configured to receive the topping cathode exhaust and the bottoming cathode exhaust, and to generate power using heat in the topping cathode exhaust and the bottoming cathode exhaust. 
Kim et al. disclose an Organic Rankine Cycle system (organic rankine cycle device 300; figure 2) configured to receive a cathode exhaust (heat exchanger 310 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the Rankine Cycle of Kim et al.
Thus, in order to improve the efficiency of the fuel cell system of the WO ‘176 combination, one having ordinary skill in the art would have been motivated to make the modification by including Organic Rankine Cycle system of Kim et al. that would have generated power from the topping cathode exhaust and bottoming cathode exhaust, since Kim et al. discloses that further utilizing heat from the cathode exhaust gas would have the efficiency of the entire system (Kim et al., paragraph [0024]).

27.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar as applied to claim 1 above, and further in view of Dekker et al. (US 2001/0036566)
WO ‘176, Morimoto et al., Tamhankar and Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
Claim 7:	The WO ‘176 combination does not disclose that the total number of topping fuel cell stacks in the system is greater than a total number of bottoming fuel cell stacks in the system. 
Dekker et al. disclose a fuel cell system wherein that a total number of topping fuel cell stacks (two fuel cell stacks 1, 2; figure 1) in a system (in system shown in figure 1; paragraph [0023]) is greater than a total number of bottoming fuel cell stacks in the system (is greater than one fuel cell stack 3). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination such that a total number of topping fuel cell stacks in the system is greater than a total number of bottoming fuel cell stacks in the system. 
In order to improve efficiency of fuel cell system of the WO ‘176 combination, one having ordinary skill in the art would have been motivated to make the modification to include more topping fuel cell stacks than bottoming fuel cell stacks, since Dekker et al. disclose that more than two fuel cell stacks would have improved efficiency (DEKKER et al.; paragraph [0023]).

28.	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/176176 (hereafter WO ‘176) in view of Morimoto et al. (US 5,221,586) and further in view of Tamhankar (US20140311917) and further in view of Farooque et  as applied to claim 1 above, and further in view of Jahnke et al. (2010/0216039).
	WO ‘176, Morimoto et al., Tamhankar and Farooque et al. are as applied, argued, and disclosed above, and incorporated herein.
	Claim 18:	The WO ‘176 combination does not disclose a heat exchanger configured to:
receive the bottoming cathode exhaust, 
cool the bottoming cathode exhaust, and 
output a cooled bottoming cathode exhaust; 
wherein the first topping cathode portion is configured to receive the cooled bottoming cathode exhaust from the heat exchanger.
	Jahnke et al. (US 8,062,799) in Figure 1 disclose a heat exchanger (127) 
configured to:
receive the bottoming cathode (114) exhaust, 
cool the bottoming cathode exhaust, and 
output a cooled bottoming cathode exhaust; 
wherein a first topping cathode (104) portion is configured to receive the cooled bottoming cathode (114) exhaust from the heat exchanger. (127).
Claim 19-20:	The WO ‘176 combination does not disclose an oxidizer configured to:
receive the bottoming cathode exhaust, 

output a cooled bottoming cathode exhaust; 
wherein the topping cathode portion is configured to receive the cooled bottoming cathode exhaust from the heat exchanger.
Jahnke et al. in Figure 1 disclose an oxidizer (129) configured to: 
receive the bottoming anode (112) exhaust, 
oxidize the bottoming anode exhaust, and 
output an oxidant gas;
wherein the bottoming cathode portion (114) is configured to receive the oxidant gas from the oxidizer assembly (129).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fuel cell system of the WO ‘176 combination by incorporating the heat exchanger and oxidizer of Jahnke et al.
One having ordinary skill in the art would have been motivated to make the modification to provide an improved dual-stack fuel cell system that would have had an improved power output at higher efficiency operation (col. 3: 35-40).

Double Patenting
29.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
30.	Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,502,728. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 8 are generic to all that is recited in claims 1 and 16 of U.S. Patent No. 9,702,528. That is claims 1 and 16 of U.S. Patent No, 9,702,528 falls entirely within the scope of claims 1 and 8 or, in other words, claims 1 and 8 are anticipated by claims 1 and 16 of U.S. Patent No. 9,702,528.

Examiner Correspondence
31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729